DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
Applicant is advised that should claim 27 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims differ in that claim 28 recites a “biocompatible” insulation, but PVFD is itself biocompatible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-15, 17-19, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (US 8,936,630 –cited by applicant) in view of Webb et al (US Pub 2007/0060984 –cited by applicant), Oulun (WO 2010/0103174 –cited by applicant), and further in view of Nielson et al (US Pub 2009/0252459). 
Claims 1, 2, 7, 29, 31: Denison discloses an implantable device (implantable stimulator; col 39, Iines 17-35) comprising an optrode (sensor electrode 154 carried by 
Denison fails to explicitly disclose an implantable device wherein the carbon fiber electrode has a diameter of from 10 µm to 180 µm or from 100 µm to 150 µm and fails to disclose that the fiber is partially located within a ceramic stick ferrule. Webb teaches an implantable device (delivery system 301 for delivery of optical nerve stimulation signals of laser light; para [0125]; shown in Fig. 5) comprising an optrode (optical fiber 302; para [0125]; Fig. 5). Further, Webb teaches the fibers having a diameter of from 10 µm to 180 µm and from 100 µm to 150 µm (para [0071]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison with the teaching of Webb for the purpose of enhanced stimulation various sized nerves or tissues.
Webb also teaches that the optical fiber is positioned within a ferrule 107 that is made of ceramic and is used to connect the optical tip and optical fiber structure [0095; see ferrule 107 manufactured from ceramics]. It would have been obvious to the skilled artisan to modify Denison to include the ferrule on the optical fiber, as taught by Webb, in order to facilitate connection of the optical tip and optical fiber structure to deliver the stimulation to the target.
Denison/Webb disclose all features but fails to explicitly disclose wherein the carbon fiber electrode is attached to a metal wire or a metal connector with a conductive adhesive. Oulun teaches of a carbon fiber electrode system (Abstract, Pg. 7 Ln 27-Pg 8 Ln 7) wherein a carbon fiber electrode is attached to a metal wire or a metal connector with a conductive adhesive (Fig. 1c, wherein carbon fiber 18a is adhered to wire 17 with 
Denison/Webb/Oulun disclose all features including that of a ferrule (see Webb above) except that the optical fiber is inserted into a concave face of the ferrule such that a distal tip of the fiber is level with a convex face of the ferrule. However, Nielson teaches of an optical fiber ferrule, wherein a fiber 133 is inserted into ferrule 105 and is then cut/polished such that the distal end is flush with the second end 111 of the ferrule [0095; see the ferrule 105 and optical fiber 133]. Further, the ferrule includes a concave/conical portion 109 and a convex/conical portion 110 (see Figures 5A, 5B, 10, 12 showing the concave and convex portions with the fiber being flush with the distal end of the ferrule; wherein the ferrule 105 in Fig. 10 appears to be similar to the Thorlabs ferrule utilized in the present application) and the fiber is coated with an epoxy or adhesive thereby adhering the fiber to the ferrule on a concave end [0060, 0095; see the adhesive]. It would have been obvious to the skilled artisan to modify Denison/Webb/Oulun, to use the ferrule and adhesive as taught by Nielson, as such is a well-known ferrule and manner in which to couple a fiber to a ferrule to provide enhanced light transmission and protection to the fiber.
Re claim 3: Denison discloses the carbon fiber electrode comprises a bundle of carbon fibers (implantable optical fiber bundle 11 splitting into electrodes 154, 156A and 156B; col. 40, Ins. 14-19; fig. 5).

Re claim 5: Dension discloses wherein the carbon fiber electrode comprises an insulation coating (polyether urethane sheath surrounding electrode 154 (not shown); col. 39, Ins 35-40; fig 5).
Re claim 8: Denison discloses an impedance magnitude of 200 k or less at 100 Hz in 0.9% (w/v) sodium chloride in water (col. 39, lns 27-35; see the ‘overall impedance’ between 100 kΩ and 1 MΩ).
Re claim 9: Denison discloses wherein the optrode (optical fibers 11) is adapted for use in magnetic resonance imaging (col. 15, Ins. 40-61).
Re claim 10: Denison discloses the device further comprising a light source coupled to the optical fiber (col. 5, Ins. 16-21; col 5, lines 28-38; see the fiber 11 and light source).
Re claim 12: Denison (Denison/Webb/Oulun/Nielson) discloses all features but fails to explicitly disclose wherein the light source comprises a laser. However, in an alternate embodiment shown in Fig. 3, Denison teaches a light source that may be a laser (col. 16, Ins. 33-35). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison to include the light source comprising a laser, as taught in the alternate embodiment, in order to effectively deliver laser light to the patient.
Re claim 13: Denison discloses a method for monitoring activity in an excitable organ or tissue, the method comprising: a. surgically implanting the device of claim 1 (wherein sensor 154 is implanted into a patient; col. 39, Ins. 17-35; Fig. 5) into an 
Re claim 14: Denison discloses the detectable parameter comprises one or more of local field potentials (Col 39 Ins 7-12, wherein the sensor 154 measures a detectable parameter from the patient such as an action potential), single-unit activity, and multi-unit activity in the organ or tissue.
Re claim 15: Denison discloses the monitoring comprises chronically monitoring the activity of the organ or tissue (Col 39 Ins 7-12, wherein an action potential is measured, an action potential being electrical activity over time and therefore being chronological).
Re claims 17, 18: Denison discloses that the polypeptides are hyperpolarizing or depolarizing light-responsive polypeptides (col. 8, lns 60-66; wherein the light-activated protein may be ChR2, which is hyperpolarizing and depolarizing, as described in the instant specification)
Re claim 19: Denison discloses the device comprises a light source coupled to the fiber (col. 5, Ins. 16-21; col 5, lines 28-38; see the fiber 11 and light source), and the method comprises delivering light to the organ or tissue using the light source (col. 5, Ins. 16-21).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Denison/Webb/Oulun/Nielson, as applied to claim 15, in view of Zhang et al (US Pub 2010/0145418 –cited by applicant).
Re claim 16: Denison/Webb/Oulun/Nielson disclose all features but fails to explicitly disclose that the recording is performed 10 or more days after implantation. Zhang teaches of a recording made after 10 days (para. [0053]; see the 4-10 day recording). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison/Webb/Oulun/Nielson, with the teaching of Zhang, in order to allow determination of an effect of the implant after sufficient amount of time.

Claim 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (US 8,936,630 –cited by applicant) in view of Webb et al (US Pub 2007/0060984 –cited by applicant) and Nielson et al (US Pub 2009/0252459).
Re claim 21: Denison discloses an implantable device (implantable stimulator; col 39, Iines 17-35) comprising an optrode (sensor electrode 154 carried by an optical light guide, such as optical fiber 11; col 39, Iines 17-36; Fig. 5) comprising a carbon fiber electrode (col. 39, Ins. 29-35). 
Denison further discloses that the optical fiber and carbon fiber electrode are parallel to each other and are aligned such that a distal tip of the optical fiber and a distal tip of the carbon fiber are positioned near each other (col 18, lines 29-32; Figure 1; wherein the fiber and electrode are positioned near each other in order to sense with the electrode the same target that is illuminated by the fiber). While not explicitly 
Denison fails to explicitly disclose an implantable device wherein the carbon fiber electrode has a diameter of from 10 µm to 180 µm or from 100 µm to 150 µm and fails to disclose that the fiber is partially located within a ceramic stick ferrule. Webb teaches an implantable device (delivery system 301 for delivery of optical nerve stimulation signals of laser light; para [0125]; shown in Fig. 5) comprising an optrode (optical fiber 302; para [0125]; Fig. 5). Further, Webb teaches the fibers having a diameter of from 10 µm to 180 µm and from 100 µm to 150 µm (para [0071]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison with the teaching of Webb for the purpose of enhanced stimulation various sized nerves or tissues.
Webb also teaches that the optical fiber is positioned within a ferrule 107 that is made of ceramic and is used to connect the optical tip and optical fiber structure [0095; see ferrule 107 manufactured from ceramics]. It would have been obvious to the skilled artisan to modify Denison to include the ferrule on the optical fiber, as taught by Webb, in order to facilitate connection of the optical tip and optical fiber structure to deliver the stimulation to the target.

Re claim 24: Denison discloses the device further comprising a light source coupled to the optical fiber (col. 5, Ins. 16-21; col 5, lines 28-38; see the fiber 11 and light source).
Re claim 25: Denison discloses that the source excites an organ or tissue with cells that express one or more light-responsive polypeptides (col 44, lines 24-45; see the light-sensitive polypeptide).
Re claim 26: Denison discloses electrode is configured to acquire single-unit measurements (col 36, line 61; see the single-unit recording).

Claims 27 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (US 8,936,630 –cited by applicant) in view of Webb et al (US Pub 2007/0060984 –cited by applicant), Oulun (WO 2010/0103174 –cited by applicant), and Nielson et al (US Pub 2009/0252459), as applied to claim 5, further in view of Dunn et al (“Functional brain mapping at 9.4T using a new MRI compatible electrode chronically implanted in rats” -cited by applicant).
Re claims 27, 28: Denison/Webb/Oulun/Nielson disclose all features but fails to disclose that the coating is a thermoplastic PVDF that is diluted with methyl isobutyl ketone. However, Dunn teaches of an MRI compatible carbon fiber electrode coating with a polyvinylidene fluoride copolymer that is diluted with methyl isobutyl ketone (see Abstract and pg 2 “Electrode production”). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison/Webb/Oulun/Nielson, with the teaching of Dunn, as the coating achieves a viscosity that permitted carbon fibers to be lowered into solution without splaying (pg 2, “Electrode production”).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (US 8,936,630 –cited by applicant) in view of Webb et al (US Pub 2007/0060984 –cited by applicant), Oulun (WO 2010/0103174 –cited by applicant), Nielson et al (US Pub 2009/0252459), and further in view of Pellegri (US 6,475,661 -previously cited).
Re claim 30: Denison/Webb/Oulun/Nielson disclose all features except that the conductive adhesive is an epoxy that comprises graphite. However, Pellegri teaches of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 12-19, 21, 22, and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees that the previously-applied Wolfe references does not meet the new limitation now incorporated into independent claims 1 and 21. This limitation is now met by the Nielson referenece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793